[PUBLISH]
                   IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                                ________________________

                                       No. 11-15101
                                 ________________________

                            D.C. Docket No. 9:09-cv-81008-KLR



SOVEREIGN MILITARY HOSPITALLER ORDER OF
SAINT JOHN OF JERUSALEM OF RHODES AND OF MALTA,

llllllllllllllllllllllllllllllllllllllllPlaintiff - Counter
llllllllllllllllllllllllllllllllllllllllDefendant - Appellant,

versus

THE FLORIDA PRIORY OF THE KNIGHTS HOSPITALLERS OF THE
SOVEREIGN ORDER OF SAINT JOHN OF JERUSALEM, KNIGHTS
OF MALTA, THE ECUMENICAL ORDER,

llllllllllllllllllllllllllllllllllllllllDefendant - Counter
llllllllllllllllllllllllllllllllllllllllClaimant - Appellee.

                                ________________________

                        Appeal from the United States District Court
                            for the Southern District of Florida
                              ________________________

                                      (December 18, 2012)
Before WILSON, PRYOR, and MARTIN, Circuit Judges.
WILSON, Circuit Judge:

      We sua sponte vacate and reconsider our original opinion in this matter. We

substitute the following opinion for our original opinion.

      Plaintiff-Appellant Sovereign Military Hospitaller Order of Saint John of

Jerusalem of Rhodes and of Malta (Plaintiff Order) is a religious order of the

Roman Catholic Church that undertakes charitable work internationally.

Defendant-Appellee The Florida Priory of the Knights Hospitallers of the

Sovereign Order of Saint John of Jerusalem, Knights of Malta, The Ecumenical

Order (The Florida Priory) is also a charitable organization, having an expressly

ecumenical, rather than Catholic, association. Although The Florida Priory

incorporated in Florida in 2005, it is associated with a parent organization, Knights

Hospitallers of the Sovereign Order of Saint John of Jerusalem, Knights of Malta,

the Ecumenical Order (The Ecumenical Order), which was first incorporated in the

United States in 1911. The Ecumenical Order is not associated with the Catholic

Church, although approximately sixty percent of its members are Catholic.

      Plaintiff Order filed suit against The Florida Priory in July of 2009 asserting

infringement and false advertising claims under the Lanham Act, 15 U.S.C. § 1051

et seq., as well as state law claims for unfair competition and violation of the

Florida Deceptive and Unfair Trade Practices Act (FDUTPA), Fla. Stat. § 501.201

                                          2
et seq. The infringement claims were based on The Florida Priory’s alleged use of

marks that are confusingly similar to those for which Plaintiff Order has obtained

federal registrations. In the false advertising claim, Plaintiff Order charged that

The Florida Priory (through its parent) falsely claimed a historic affiliation with

Plaintiff Order going back to the eleventh century. The state law claims derive

from these same allegations. The Florida Priory counterclaimed, alleging that

Plaintiff Order committed fraud on the United States Patent and Trademark Office

(PTO) in applying for its service marks due to Plaintiff Order’s failure to disclose

its knowledge of the domestic presence of other organizations that used similar

marks in commerce.

      The district court ruled in favor of The Florida Priory on all counts of

Plaintiff Order’s complaint and The Florida Priory’s counterclaim. This appeal

followed, and after thorough consideration, we affirm in part, reverse in part, and

vacate in part the judgment below and remand for further proceedings.

I.    Facts and Procedural History

      Starting on February 28, 2011, the district court held a three-day bench trial

on the claims and counterclaims asserted by the parties. The vast majority of

testimony related to the histories of the organizations involved, including The

Ecumenical Order. Because of the fact-intensive nature of this case, we

                                           3
summarize the trial proceedings and the resulting findings of fact and conclusions

of law by the district court, which were reported in a published opinion. See

Sovereign Military Hospitaller Order of Saint John of Jerusalem of Rhodes and of

Malta v. The Fla. Priory of Knights Hospitallers of the Sovereign Order of St. John

of Jerusalem, Knights of Malta, The Ecumenical Order, 816 F. Supp. 2d 1290

(S.D. Fla. 2011).

             A.     Plaintiff Order’s History and Service Mark Registrations

                           1.    Trial Testimony Regarding History

      As part of its case, Plaintiff Order presented the testimony of Geoffrey

Gamble, a representative of Plaintiff Order, and Dr. Theresa Vann, an expert

historian, to trace the history of Plaintiff Order from its founding to present.

According to these witnesses, Plaintiff Order was founded in Jerusalem in the

eleventh century. (D.E. 144, 37:11–12.) It relocated to the City of Acre and later

to the island of Rhodes, where it was known as the Knights of Rhodes. (Id. at

37:12–16.) After spending about two hundred years on the island of Rhodes, the

group located in Malta (becoming the Order of Malta), which had been ceded for

the Order’s use by Emperor Charles V. (Id. at 37:16–18.) Organizationally,

multiple priories—a term which Gamble explained references canonical religious




                                           4
bodies where people are housed, (id. at 48:25–49:1)—existed across Europe. 1 At

some point there existed priories in Poland, Bavaria, and England, though the

Polish priory had been lost when Poland was partitioned. (D.E. 145,110:12–18.)

       Around 1797 or 1798, the Order of Malta was suffering financial hardship

and sought monetary support from Czar Paul I of Russia. (Id. at 108:20–109:3.)

Two knights went to Russia seeking to obtain the property of the former Polish

priory, and out of this visit came an agreement to create a Catholic-affiliated

Russian priory. (Id. at 110:25–111:9.)

       In 1798, Napoleon expelled the Order of Malta and its knights from the

island of Malta, and the organization relocated to present-day Italy. (D.E. 144,

37:17–19; D.E. 145, 111:13–25.)2 The Order of Malta’s Grand Master at the time,

Ferdinand von Hompesch zu Bolheim, wrote to Czar Paul I for support after this

expulsion. (D.E. 145, 111:12–18.) Czar Paul I, in response to the request for

assistance and “for reasons best known to himself,” created a non-Catholic order

for the non-Catholic members of his court. (Id. at 112:6–10.) What happened

next forms the crux of both parties’ historical arguments. Plaintiff Order contends


       1
         Depending on the size, these bodies could be classified as sub-priories, priories, or a
grand priory. (D.E. 114, 49:6–10.)
       2
        Dr. Vann testified that many of the Knights of Malta returned to their homeland, but she
was unsure of how many (if any) specifically fled to Russia. (D.E. 145, 112:1–4.)

                                                 5
that the Czar illegitimately declared himself Grand Master 3 of the entire Order,

commencing a short-lived usurpation that ended with his assassination in 1801.

(Id. at 112:8–21.) The Czar’s heir, Alexander I, took no interest in the Order’s

work.

        In the early 1800s, the two Russian priories, along with the other European

priories, elected Giovanni Battista Tomassi as Grand Master. (Id. at 118:16–19.)

Eventually, Czar Alexander I stripped both Russian priories of their land. (Id. at

115:6–8, 116:15–22.)

        Grand Master Tomassi served for only several years, and the next Grand

Master was not confirmed by the Pope until 1879. (Id. at 123:3–7.) The title of

Grand Master was in abeyance for that period because of the warfare in Europe

and, importantly, because Plaintiff Order was without land, a headquarters, or

revenue. (Id. at 121:16–122:16.) Plaintiff Order utilized that interim period to

redefine its responsibilities and focus on its hospitaller, rather than its military,

activities. (Id. at 119:24–120:5, 122:18–23.) Likewise, over the past century,

Plaintiff Order has served to provide hospital accommodations and serve as a

religious order of the Catholic Church. (Id. at 124:3–6.) It is currently

headquartered in Rome. (Id.)

        3
        Gamble and Dr. Vann testified that this was a de facto title, since Czar Paul I did not
meet any of the requirements to be Grand Master. (D.E. 145, 112:20–113:7.)
                                               6
      Plaintiff Order began operating in the United States in 1926 or 1927 when it

established the American Association in New York. (D.E. 144, 90:11–12.) Later,

Plaintiff Order established the Western Association, based in San Francisco, and

the Federal Association, based in Washington, D.C. (Id. at 106:7–9, 107:8–10.)

There are about three thousand Knights and Dames of Plaintiff Order within the

United States. (Id. at 190:23.)

                          2.      Service Mark Registrations

      Plaintiff Order has obtained the following registrations for its service marks:

Registration No.     Mark                  First Use in         Registration
                                           Commerce Date        Date
2,799,898                                  12/31/1926           12/30/2003



2,783,933            SOVEREIGN             12/31/1926           11/18/2003
                     MILITARY
                     HOSPITALLER
                     ORDER OF ST.
                     JOHN OF
                     JERUSALEM OF
                     RHODES AND
                     OF MALTA
2,783,934            KNIGHTS OF            12/31/1926           11/18/2003
                     MALTA
2,915,824            HOSPITALLERS          4/28/1927            1/4/2005
                     OF ST. JOHN OF
                     JERUSALEM

                                          7
3,056,803              ORDER OF ST.            4/28/1927               2/7/2006
                       JOHN OF
                       JERUSALEM

The applications for these service marks were executed by Dean Francis Pace, a

member of Plaintiff Order. He attested on each application that he was authorized

to execute the application, that he believed Plaintiff Order to be the owner of the

specific mark, that he believed Plaintiff Order was entitled to use the mark in

commerce, and that to the best of his knowledge no other entity had the right to use

a similar mark. (D.E. 127-2, 69, 86–87.) After some back and forth with the

PTO, 4 Plaintiff Order’s marks were registered.

              B.      The Florida Priory’s History and Relevant Service Mark
                      Registrations

                             1.     Trial Testimony Regarding History

       The Florida Priory’s account of history mirrors Plaintiff Order’s up until

1798. The Florida Priory disputes Plaintiff Order’s characterization of Czar Paul I

as a de facto Grand Master. Instead, The Florida Priory argued that the Czar

became a de jure Grand Master, establishing a continuous interdenominational

Order that persisted all the way to the point where Grand Duke Alexander of


       4
          The examining attorney of the PTO found a collective membership mark previously
registered by an affiliate of The Ecumenical Order. (D.E. 127-2, 76–77.) Plaintiff Order was
able to distinguish that mark and successfully register its service marks.

                                               8
Russia accepted the title of Grand Master in 1913 at the Waldorf-Astoria Hotel in

New York City. (D.E. 146, 25:3–16, 33:6–12); (D.E. 25-11, 16). It was not, of

course, the district court’s obligation to rule on the legitimacy of Czar Paul I’s title,

in much the same way that no Article III court could be asked to rule on the

propriety of King Henry VIII’s declaration of independence from the Vatican. See

Act of Supremacy, 1534, 26 Hen. VIII, c. 1 (Eng.).

      In January of 1911, The Ecumenical Order incorporated in New Jersey

under the name “The Knights of Malta, Inc.” (the New Jersey Corporation). 5 (D.E.

25-1, Exh. 2; D.E. 146, 40:2–9.) A companion and successor organization to the

New Jersey Corporation was formed in Delaware in August of 1956 under the

name “Sovereign Order of Saint John of Jerusalem, Inc.” (the Delaware

Corporation). (D.E. 25-1, Exh. 3; D.E. 146, 37:7–10; 75:17–25.) The late 1970s

brought turmoil to the group, and in 1981, The Ecumenical Order severed ties with

the leadership of the Delaware Corporation. (D.E. 146, 47:16–51:25.) The

Ecumenical Order raises funds and undertakes charitable activities notwithstanding

its present unincorporated status. Approximately sixty percent of The Ecumenical

Order’s members are Catholic. (D.E. 145, 24:22–23.)

      The Florida Priory began operating as early as 1977. (D.E. 146, 7:1, 47:22–

      5
          This corporation was administratively dissolved in 1989.

                                                9
48:3.) The Florida Priory has used the marks of its parent, The Ecumenical Order,

since its founding. In 2005, The Florida Priory incorporated in Florida, (id. at 7:9),

and its principal place of business is located in West Palm Beach.

                              2.      Service Mark Registrations

       In 1958, The Ecumenical Order (acting through the Delaware Corporation)

obtained Registration No. 659,477, “SOVEREIGN ORDER OF SAINT JOHN OF

JERUSALEM KNIGHTS OF MALTA,” as a collective membership mark, which

indicates membership in an organization. This registration reflects that the

collective membership mark was first used in commerce in January 1911. This

registration remains active today. 6

               C.      Purported Communications Between The Ecumenical Order
                       and Plaintiff Order

       The Florida Priory submitted three specific instances of communication

among members of Plaintiff Order and The Ecumenical Order.7 First, in


       6
         Although two of Plaintiff Order’s American groups petitioned to cancel this collective
membership mark in the 1980s, that petition was dismissed with prejudice upon its withdrawal
by the petitioning parties. (D.E. 25-3, Exh. 8.)
       7
          These three correspondences are in the record in support of The Florida Priory’s motion
for summary judgment on Plaintiff Order’s claims. The district court relied on them largely to
support The Florida Priory’s claim of fraud on the PTO. Some of these documents—particularly
the letter from Guy Stair Sainty—are simply printouts from the Internet and, therefore, of
questionable veracity. Nevertheless, we include them in the recitation of facts because, even if
we consider them to be accurate depictions of the truth, they are insufficient to sustain a claim of
fraud on the PTO, as discussed later.

                                                10
November 1983, Grand Chancellor Thorbjorn Wiklund of The Ecumenical Order

sent a letter on the organization’s letterhead to Plaintiff Order’s Rome

headquarters. (D.E. 25-3, Exh. 7.) Through this letter, Wiklund alerted Plaintiff

Order to a trademark dispute involving a corporation that registered a similar name

in October 1979. (Id.) The letter requested assistance from Plaintiff Order in

helping to stop the activities of the newly registered organization. (Id.)

      Second, in April 2000, Guy Stair Sainty, a current member of Plaintiff

Order, appears to have sent a letter to a member of The Ecumenical Order named

Rick Joyner. (D.E. 26-1, 6–8.) Stair Sainty is presently a member of Plaintiff

Order and serves on its committee on false orders. He is also the author of “The

Self-Styled Orders of Saint John,” a publication in which he mentions the existence

of The Ecumenical Order. (Id.) Joyner, an author himself, has previously written

Courage that Changed the World: The Extraordinary History of the Knights of St.

John, which promotes The Ecumenical Order and its history. (Id. at 1–6.) Stair

Sainty’s letter, sent after he came across Joyner’s book, informed Joyner that The

Ecumenical Order is a modern-day invention with no connection to the eleventh

century order (of which the only legitimate successor is Plaintiff Order). (Id. at 7.)

Stair Sainty also included with the letter a copy of his publication in hopes of

correcting Joyner’s perception of history. (Id.) At the time the letter was sent in

                                          11
2000, Stair Sainty was not a member of Plaintiff Order. (D.E. 144, 208:8–14; D.E.

146, 152:12–15.)

       In July 2000, Chancellor Prince Boudewijn de Merode, a member of

Plaintiff Order, wrote a letter to Joseph Frendo Cumbo, former Prince Grand

Master of The Ecumenical Order. (D.E. 25-7, Exh. 13.) Cumbo was

Papanicolaou’s predecessor and, in the letter, it was apparently acknowledged that

The Ecumenical Order could dub knights. (Id.)8

               D.     The District Court’s Ruling

                              1.      Findings of Fact

       The district court’s findings of fact recounted the histories of Plaintiff Order,

The Ecumenical Order, and The Florida Priory. Most significant for this appeal,

the district court found that up until 1798, Plaintiff Order and The Ecumenical

Order shared a history through a common predecessor. Sovereign Military

Hospitaller, 816 F. Supp. 2d at 1293–94 & n.1. Upon Napoleon’s invasion of

Malta, the knights scattered, and some of them ended up in Russia. Id. at 1293.

There, both a Catholic order and a non-Catholic order were established, and this is

where the groups diverge. Id. at 1294. The Catholic Order in Russia is the


       8
         The original letter is written in Dutch, and following its entry in the record is an
unverified translation of its contents. Again, we assume this is an accurate translation because,
accepting it as true, it still does not help to establish The Florida Priory’s claim of fraud.

                                                12
predecessor to Plaintiff Order, and the non-Catholic order is the predecessor to The

Ecumenical Order (and, in turn, The Florida Priory). Id.

                           2.     Conclusions of Law

      The district court first examined The Florida Priory’s claim of fraud on the

PTO. The district court canceled four of Plaintiff Order’s service mark

registrations 9 based on its finding that Plaintiff Order committed fraud in executing

the oath that accompanies the federal registration applications. Sovereign Military

Hospitaller, 816 F. Supp. 2d at 1299–1300. Specifically, the district court found

that Plaintiff Order was aware of the domestic presence of The Ecumenical Order

since as early as 1983 but failed to disclose that fact in its applications. Id. at 1300.

      Next, the district court considered the Lanham Act claims, beginning with

the infringement allegation. Because four marks had been canceled for fraud, this

required only an examination of Plaintiff Order’s design mark, Registration No.

2,799,898. The district court found that Plaintiff Order’s registered mark was

visually dissimilar from The Florida Priory’s mark and, therefore, ruled there was

no likelihood of confusion between the two. Id. at 1301. Regarding the false

advertising claim, the district court decided that The Florida Priory could not be

      9
        These marks were Registration Nos. 2,783,933 (“SOVEREIGN MILITARY
HOSPITALLER ORDER OF ST. JOHN OF JERUSALEM OF RHODES AND OF MALTA”);
2,783,934 (“KNIGHTS OF MALTA”); 2,915,824 (“HOSPITALLERS OF ST. JOHN OF
JERUSALEM”); and 3,056,803 (“ORDER OF ST. JOHN OF JERUSALEM”).

                                           13
held liable for false statements based on two reasons: (1) because it did, in fact,

share a pre-1798 history with Plaintiff Order; and (2) because “the Florida Priory

expressly associates itself with the Ecumenical Order, a non-Catholic

organization.” Id. at 1301–02.

      On the state law claims, the district court evaluated the unfair competition

claims with regard to the marks it had canceled and found no likelihood of

confusion. Id. at 1302. Because it found no likelihood of confusion between either

of the parties’ marks and no merit to the false advertising claim, the district court

denied Plaintiff Order’s FDUTPA claim. Id. at 1303.

II.   Standard of Review

      “After a bench trial, we review the district court’s conclusions of law de

novo and the district court’s factual findings for clear error.” Proudfoot Consulting

Co. v. Gordon, 576 F.3d 1223, 1230 (11th Cir. 2009). Specifically, we review for

clear error the district court’s findings that a mark was procured by fraud, Citibank,

N.A. v. Citibanc Grp., Inc., 724 F.2d 1540, 1544 (11th Cir. 1984), and that two

marks are not likely to be confused, Dieter v. B & H Indus. of Sw. Fla., Inc., 880

F.2d 322, 325 & n.2 (11th Cir. 1989). In the context of a false advertising claim,

we similarly review for clear error the district court’s conclusion that a statement is

not false. Osmose, Inc. v. Viance, LLC, 612 F.3d 1298, 1309 (11th Cir. 2010).

                                          14
III.   Discussion

       Plaintiff Order raises multiple issues on appeal. First, it contests the

cancellation of four registered service marks, which the district court found were

procured by fraud. Plaintiff Order also contends that the district court committed

reversible error in evaluating the merits of its Lanham Act infringement and false

advertising claims, as well as its state law claims. We address each in turn.

             A.     Fraud on the PTO

       At any time, a party may petition to cancel a registered mark on the ground

that the registration was procured by fraud, even if that mark has become

incontestable. 15 U.S.C. §§ 1064(3), 1119. An applicant commits fraud when he

“knowingly makes false, material representations of fact in connection with an

application for a registered mark.” Angel Flight of Ga., Inc. v. Angel Flight Am.,

Inc., 522 F.3d 1200, 1209 (11th Cir. 2008). Fraud further requires a purpose or

intent to deceive the PTO in the application for the mark. In re Bose Corp., 580

F.3d 1240, 1243, 1245 (Fed. Cir. 2009); see also Angel Flight, 522 F.3d at 1210–

11 (affirming cancellation on the basis of the applicant’s purposeful failure to

disclose a superior user of the mark). The party seeking cancellation on the basis

of fraud must prove its claim by clear and convincing evidence. Angel Flight, 522

F.3d at 1209. This is necessarily a heavy burden, and “any doubt must be resolved

                                           15
against the charging party.” Bose, 580 F.3d at 1243.

      The district court found that Plaintiff Order committed fraud on the PTO

through execution of the oath that accompanies a service mark application, which

requires the applicant’s representative—in this case Dean Francis Pace—to attest

to the following:

      The undersigned, being hereby warned that willful false statements and the
      like so made are punishable by fine or imprisonment, or both, under 18
      U.S.C. § 1001, and that such willful false statements may jeopardize the
      validity of the application or any resulting registration, declares that he/she
      is properly authorized to execute this application on behalf of the applicant;
      he/she believes the applicant to be the owner of the trademark/service mark
      sought to be registered, or, if the application is being filed under 15 U.S.C.
      § 1051(b), he/she believes applicant to be entitled to use such mark in
      commerce; to the best of his/her knowledge and belief no other person, firm,
      corporation, or association has the right to use the mark in commerce, either
      in the identical form thereof or in such near resemblance thereto as to be
      likely, when used on or in connection with the goods/services of such other
      person, to cause confusion, or to cause mistake, or to deceive; and that all
      statements made of his/her own knowledge are true; and that all statements
      made on information and belief are believed to be true.

(D.E. 127-2, 37); see also 15 U.S.C. § 1051(a)(3) (setting forth the applicant’s

verification requirements); 6 McCarthy on Trademarks § 31:75 (4th ed. 2012)

(“The type of fraud allegation that has given rise to the largest number of cases is

the charge that registrant signed the application oath knowing of use of the mark

by others. . . . While such charges of fraud and nondisclosure have uniformly been

rejected, litigants continue to pursue them vigorously . . . .”). The district court

                                           16
explained that Pace was personally unaware of the existence of The Ecumenical

Order at the time he signed the applications and the accompanying oath. Sovereign

Military Hospitaller, 816 F. Supp. 2d at 1298, 1300.

       Nonetheless, the district court canceled Plaintiff Order’s registered word

marks based on Plaintiff Order’s failure to disclose the existence of The

Ecumenical Order to the PTO. According to the district court, Plaintiff Order

knew of The Ecumenical Order’s domestic presence as early as 1983 and had a

duty to disclose that fact in the application. The district court based this finding of

knowledge on (1) the 1983 letter, written on The Ecumenical Order’s official

letterhead, sent to Plaintiff Order’s headquarters abroad; (2) the letter from Stair

Sainty to a member of The Ecumenical Order challenging its claimed connection

to Plaintiff Order; and (3) the letter from de Merode to The Ecumenical Order

expressing the view that the latter organization could dub knights. 10

       To prove the fraud claim based on misrepresentations in the declaration

oath, The Florida Priory was required to establish that Pace “was aware other

organizations were using the . . . mark (either in an identical form or a near

resemblance) and ‘knew or believed’ those other organizations had a right to use

       10
           Although it is questionable whether these facts even establish that Plaintiff Order as an
institution knew of the existence of The Ecumenical Order, we need not address the validity of
these factual findings because the fraud claim fails even accepting that Plaintiff Order knew of
The Ecumenical Order.

                                                17
the mark.” Angel Flight, 522 F.3d at 1211 (analyzing a similar declaration). The

declarant-focused text of the application oath requires the signatory’s good-faith,

subjective belief in the truth of its contents. See, e.g., Bose, 580 F.3d at 1245

(“Subjective intent to deceive . . . is an indispensable element in the [fraud]

analysis.”); Marshak v. Treadwell, 240 F.3d 184, 196 (3d Cir. 2001) (“[A]pplicants

attest[] only to their own subjective knowledge and belief.”); United Phosphorus,

Ltd. v. Midland Fumigant, Inc., 205 F.3d 1219, 1227 (10th Cir. 2000) (“[W]e focus

on the ‘declarant’s subjective, “honestly held, good faith” belief.’” (quoting San

Juan Prods., Inc. v. San Juan Pools, Inc., 849 F.2d 468, 472 (10th Cir. 1988))); see

also 6 McCarthy on Trademarks § 31:76 (“The oath is phrased in terms of a

subjective belief such that it is difficult, if not impossible, to prove objective falsity

and fraud so long as the affiant or declarant has an honestly held, good faith

belief.”). This requirement is implicit in our holding in Angel Flight, where we

upheld a district court’s cancellation of a mark because the declarant purposefully

failed to disclose the right of others to use the mark at issue “even though he was

aware organizations throughout the country were using the [mark] and had a right

to do so.” 522 F.3d at 1210 (emphasis added). Unlike the situation in Angel

Flight, Pace had no awareness that any other organization was using the marks for

which Plaintiff Order sought federal protection. This fact alone compels reversal

                                            18
of the fraud finding, as Pace could not have intended to deceive the PTO in

attesting to an oath that he believed was entirely accurate. 11

       To support its finding of fraud, the district court analogized to the Supreme

Court’s recent decision in Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. ___,

131 S. Ct. 2060 (2011). Global-Tech considered whether knowledge of

infringement was required to sustain a claim that a party actively induced

infringement of a patent under 35 U.S.C. § 271(b). Id. at 2063. The Supreme

Court held that knowledge, rather than deliberate indifference, was required to

sustain a claim under § 271 and that “willful blindness” was sufficient to satisfy

that knowledge element. Id. at 2068. Utilizing this concept, the district court

explained that “[t]o the extent that a willful blindness standard applies here, the

Court concludes that [Plaintiff Order]’s failure to inform Pace of the existence of


       11
           We find it curious that the district court canceled four of Plaintiff Order’s marks even
though it found that they were not likely to be confused with those of The Florida Priory. See
Sovereign Military Hospitaller, 816 F. Supp. 2d at 1302–03. We have explained that fraud
requires a showing that the applicant’s representative knew that other organizations were using
the mark “either in an identical form or a near resemblance.” Angel Flight, 522 F.3d at 1211; see
also Coach House Rest. v. Coach & Six Rests., 934 F.2d 1551, 1559 (11th Cir. 1991) (noting that
a petitioner seeking to cancel a mark must prove “that the registered mark resembles petitioner’s
mark”). This requirement is based on the explicit language of the oath, in which the declarant
affirms that “to the best of his/her knowledge and belief no other [entity] has the right to use the
mark in commerce, either in the identical form thereof or in such near resemblance thereto as to
be likely, when used on or in connection with the goods/services of such other person, to cause
confusion, or to cause mistake, or to deceive.” Thus, even if Pace actually knew about other
organizations using the mark—which he indisputably did not—the district court’s own finding
on the confusion issue is inconsistent with its disposition of the fraud claim.

                                                19
[T]he Ecumenical Order is evidence of willful blindness on [Plaintiff Order]’s

part.” 816 F. Supp. 2d at 1300.

       It was error to look to this case for the applicable standard to analyze a claim

for fraud on the PTO. We have been admonished to exercise caution before

importing standards from one area of intellectual-property law into another. See

Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S. 417, 439 n.19, 104 S.

Ct. 774, 787 (1984). The Florida Priory has not pointed to any authority to

establish the sort of “historic kinship” that may justify translation of a patent-

infringement standard into the mark-application context. Id. at 439, 104 S. Ct. at

787; see also United Drug Co. v. Theodore Rectanus Co., 248 U.S. 90, 97, 39 S.

Ct. 48, 50 (1918) (noting “little or no analogy” between trademark rights and those

of patent or copyright); McLean v. Fleming, 96 U.S. 245, 254 (1877) (“Property in

the use of a trade-mark . . . bears very little analogy to that which exists in

copyrights or in patents for new inventions or discoveries . . . .”). The Florida

Priory does not make an argument to otherwise justify the district court’s use of

this standard. To the extent the district court relied on the inapplicable “willful

blindness” standard to find the required intent to deceive the PTO, it erred. 12


       12
          In this context, the district court also wrote that “[e]ven if [Plaintiff Order] disputes
actual knowledge, no adequate explanation has been offered for [its] subjective ignorance” of
The Ecumenical Order and The Florida Priory. Sovereign Military Hospitaller, 816 F. Supp. 2d
at 1300. Analyzing the information that Plaintiff Order or Pace “should have known”
                                                   20
       There is one additional aspect of the fraud analysis that the district court did

not address. If the declarant subjectively believes the applicant has a superior right

to use the mark, there is no fraud, even if the declarant was mistaken. See Bose,

580 F.3d at 1246 (“There is no fraud if a false misrepresentation is occasioned by

an honest misunderstanding or inadvertence without a willful intent to deceive.”).

Here, The Florida Priory did not put forth any evidence to establish that Pace—or

Plaintiff Order, for that matter—knew or believed that The Ecumenical Order or

The Florida Priory had a superior right to the marks at issue. See Angel Flight, 522

F.3d at 1211; Citbank, 724 F.2d at 1545 (rejecting a defendant’s fraud claim where

the plaintiff was the “senior use[r] of th[e] term”); see also Sovereign Order of

Saint John v. Grady, 119 F.3d 1236, 1241 (6th Cir. 1997) (“[A] valid trademark

registration requires only that the registrant ‘believe’ himself to be the owner of the

mark.” (quoting 15 U.S.C. § 1051)). Even assuming knowledge of The

Ecumenical Order as of 1983, Plaintiff Order’s relevant service mark registrations

provide that the marks were first used in commerce in 1926 and 1927. 13 The bare

knowledge that The Ecumenical Order existed as of 1983 does not undermine



impermissibly lowers the standard for fraud on the PTO, which contemplates the honestly held,
good-faith belief of the declarant. See Bose, 580 F.3d at 1244.
       13
          Registration Nos. 2,783,933 and 2,783,934 listed a date of December 31, 1926.
Registration Nos. 2,915,824 and 3,056,803 listed April 28, 1927.

                                              21
Plaintiff Order’s claim to be the senior user of those marks because, even knowing

of The Ecumenical Order’s existence, Plaintiff Order could justifiably believe that

its marks were superior based on their first use dating back to the 1920s. See Star

Scientific, Inc. v. R.J. Reynolds Tobacco Co., 537 F.3d 1357, 1366 (Fed. Cir. 2008)

(explaining that even though circumstantial evidence may be used to prove intent,

the evidence “must still be clear and convincing, and inferences drawn from lesser

evidence cannot satisfy the deceptive intent requirement”). In any event, The

Florida Priory failed to proffer any evidence to show that Pace (or Plaintiff Order)

believed that The Ecumenical Order had a right to use the objected-to marks in

commerce. This is fatal to the claim of fraud. See Angel Flight, 522 F.3d at

1210. 14

       In sum, the district court clearly erred in finding that Plaintiff Order

fraudulently obtained its marks. The district court’s evaluation of the fraud claim

was factually unsupported and legally incorrect, and we reverse the cancellation of

the four marks.

               B.     Lanham Act Infringement

       14
          It is also worth pointing out that, looking at the broader picture, no entity in this
scenario has even been misled by the purported nondisclosure at issue. When Plaintiff Order
applied for federal service mark protection, the examining attorney at the PTO found a mark
registered by The Delaware Corporation—an entity associated with The Ecumenical Order—and
required Plaintiff Order to distinguish itself from that prior registration, which Plaintiff Order
successfully did. The PTO therefore knew about the prior uses that Pace and Plaintiff Order
allegedly withheld from it, removing the possibility that the PTO was misled by the application.
                                                  22
      Plaintiff Order next challenges the district court’s finding that its registered

design service mark was not confusingly similar to the identifying design used by

The Florida Priory. The Lanham Act prohibits the unauthorized use of a mark in

commerce that is confusingly similar to a registered service mark. 15 U.S.C.

§ 1114(1)(a). To prevail on a civil infringement claim brought under 15 U.S.C.

§ 1125, a plaintiff must establish that (1) its mark is entitled to protection and (2)

the defendant “adopted an identical or similar mark such that consumers were

likely to confuse the two.” Int’l Stamp Art, Inc. v. United States Postal Serv., 456

F.3d 1270, 1274 (11th Cir. 2006) (per curiam). In determining whether two marks

are likely to be confused, the district court must consider seven factors: (1) the type

of mark, (2) the similarity of the marks at issue, (3) the similarity of the services

the marks represent, (4) the similarity of the parties’ service outlets and customers,

(5) the nature and similarity of the parties’ advertising media, (6) the defendant’s

intent, and (7) any actual confusion. Frehling Enters. v. Int’l Select Group, Inc.,

192 F.3d 1330, 1335 (11th Cir. 1999); Coach House Restaurant, Inc. v. Coach &

Six Restaurants, Inc., 934 F.2d 1551, 1561 (11th Cir. 1991). “The extent to which

two marks are confusingly similar cannot be assessed without considering all seven

factors to ensure that the determination is made in light of the totality of the

circumstances.” Wesco Mfg., Inc. v. Tropical Attractions of Palm Beach, Inc., 833

                                           23
F.2d 1484, 1488 (11th Cir. 1987). At the same time, we recognize that a district

court need not “specifically mention each of the seven factors in order to avoid

reversal on appeal.” Univ. of Ga. Athletic Ass’n v. Laite, 756 F.2d 1535, 1542

(11th Cir. 1985); see also Wesco Mfg., 833 F.2d at 1489 (“[W]e may affirm an

ultimate finding on the issue of confusion that is not clearly erroneous, even when

the district court fails to consider all seven factors.”). Ultimately, our ability to

consider the district court’s likelihood-of-confusion determination depends on

whether the lower court found sufficient facts to permit meaningful appellate

review. See Wesco Mfg., 833 F.2d at 1489. If it has not, then we may remand for

the district court to conduct the proper analysis. Id.

      In evaluating whether Plaintiff Order’s service mark was likely to be

confused with The Florida Priory’s unregistered symbol, the district court

described the visual appearance of the two graphics and then stated: “The Florida

Priory’s design contains two crosses, whereas [Plaintiff Order]’s registered mark

contains only one. [Plaintiff Order]’s mark contains no crown. These marks are

easily distinguishable, thus removing any possibility for consumer confusion.”

Sovereign Military Hospitaller, 816 F. Supp. 2d at 1301. Thus, it appears as

though the district court’s entire analysis of the likelihood of confusion was based

on the visual dissimilarity of the marks—namely that The Florida Priory’s symbol

                                           24
contained a cross and crown that Plaintiff Order’s mark did not. The district court

did not make any additional factual findings related to the infringement claim or

address the applicability (or inapplicability) of any other factor germane to the

infringement analysis.

      It is beyond any real dispute that the district court erred in focusing “solely

on the degree of visual similarity between the two marks.” Wesco Mfg., 833 F.2d

at 1489. The other factors bearing on the likelihood of confusion are “[e]qually as

significant as the general appearance of the trademarks.” Sun-Fun Prods., Inc. v.

Suntan Research & Dev., Inc., 656 F.2d 186, 189 (5th Cir. Unit B Sept. 17, 1981)

(quotation omitted). As such, when a district court “completely disregard[s] the

proper analysis” in making its determination of confusion, we may vacate its ruling

and remand for consideration of the claim using the proper framework. See Wesco

Mfg., 833 F.2d at 1489. Here, because the district court did not make any

additional factual findings to aid us in evaluating whether it committed clear error,

we have an “insufficient basis” to evaluate its ultimate conclusion. Id. As a result,

we remand the infringement claim so the district court may conduct the proper,

multi-factor infringement analysis for the design marks. 15 The district court should

also conduct this analysis for Plaintiff Order’s word marks, which were improperly

      15
           We express no opinion with regard to the ultimate outcome of this claim.

                                                25
canceled for fraud.

             C.       Lanham Act False Advertising

      Under the Lanham Act, an entity that misrepresents the “nature,

characteristics, qualities, or geographic origin” of its services in commercial

advertising or promotion is liable to the persons damaged by the false or

misleading representation. 15 U.S.C. § 1125(a)(1). We have interpreted this

language to require a plaintiff to demonstrate that: (1) the defendant’s statements

were false or misleading; (2) the statements deceived, or had the capacity to

deceive, consumers; (3) the deception had a material effect on the consumers’

purchasing decision; (4) the misrepresented service affects interstate commerce;

and (5) it has been, or likely will be, injured as a result of the false or misleading

statement. See Johnson & Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299

F.3d 1242, 1247 (11th Cir. 2002).

      Plaintiff Order’s false advertising claim was based on its position that The

Florida Priory does not share any history with, and has no connection to, the

historic Order of Malta. It argues that The Florida Priory’s adoption of Plaintiff

Order’s pre-1798 historical lineage and corresponding record of charitable

activities is likely to deceive customers into contributing money to The Florida

Priory. In assessing this claim, the district court was faced with the monumental

                                           26
task of adjudicating the accuracy of two competing versions of late-eighteenth-to-

early-nineteenth century history. The testimony of Plaintiff Order’s witnesses

advised that The Ecumenical Order—and therefore The Florida Priory—had no

connection to Plaintiff Order and that no split ever occurred in the long history of

Plaintiff Order as an organization. (D.E. 144, 39:5–7; D.E. 145, 124:7–10.) The

testimony of The Florida Priory’s witnesses, however, sought to establish that as a

result of Napoleon’s 1798 invasion of Malta, the original Order of Malta

essentially ceased to exist. They advised that other religious orders connected to

that parent group sprung up, two of which are Plaintiff Order and The Ecumenical

Order. In their eyes, The Florida Priory connects to The Ecumenical Order, which

connects to the original Knights of Malta, just as Plaintiff Order is connected to the

original Knights of Malta.

      The district court essentially agreed with the version of history as presented

by The Florida Priory. On appeal, Plaintiff Order argues that its witnesses, rather

than those of The Florida Priory, accurately recited the relevant history. It

attributes error to the district court’s reliance on the testimony of Papanicolaou—

who did not hold himself out to be an expert in history—over the testimonies of

Gamble and Dr. Vann—only one of whom was qualified as an expert in the history




                                          27
of the Order of Malta. 16 We conclude that although the district court abused its

discretion in considering Papanicolaou’s testimony, that error was harmless.

Therefore, we affirm the district court’s disposition of the false advertising claim.

       We acknowledge that the district court erred when it permitted

Papanicolaou, a lay witness, to testify about historical matters. Papanicolaou had

neither “personal knowledge” of the historical facts about which he spoke, Fed. R.

Evid. 602, nor could he offer testimony in the form of an opinion based on his

“perception” of those historical facts. Fed. R. Evid. 701. Papanicolaou should

have been qualified as an expert witness. Nevertheless, “[w]here a District Court

abuses its discretion in admitting evidence, we may still find the error harmless.”

United States v. Gamory, 635 F.3d 480, 492 (11th Cir. 2011) (citation omitted).

An evidentiary error is harmless if “sufficient evidence uninfected by any error
       16
         We note that the district court never actually ruled on Plaintiff Order’s objection to
Papanicolaou’s testimony. The relevant colloquy is as follows:

       [Plaintiff Order]: And, Your Honor, we object. The witness
       has not been qualified to testify as an historian.


       THE COURT: Well, you’ll be able to cross-examine him
       on this. I don’t know if he’s looked at original records and
       documents, but I’ll let him testify.

(D.E. 146, 17:8–12.) The objection was not renewed so as to permit the district court an
opportunity to definitively rule on the propriety of the testimony or whether it was even expert in
nature.

                                                 28
supports the verdict, and the error did not have substantial influence on the

outcome of the case.” United States v. Khanani, 502 F.3d 1281, 1292 (11th Cir.

2007) (internal quotation marks and citation omitted).

      The district court held that “[r]eferences by the Florida Priory to a shared

history with [Plaintiff Order] are perfectly appropriate, as the organizations shared

a history prior to 1798. Any claim for false advertising also rings hollow given

that the Florida Priory expressly associates itself with the Ecumenical Order, a

non-Catholic organization.” 816 F. Supp. 2d at 1302. This language indicates two

discrete factual determinations, each of which independently supports the district

court’s holding that The Florida Priory did not engage in false advertising via a

misappropriation of Plaintiff Order’s history: first, the two organizations shared a

history up until 1798; and second, The Florida Priory is an expressly non-Catholic

organization. We conclude that despite its abuse of discretion in allowing

Papanicolaou to testify, the district court was not “substantially swayed” by

Papanicolaou’s inadmissible testimony because the holding’s alternative ground—

that The Florida Priory is non-Catholic—is sufficient to uphold the district court.

See Aetna Cas. & Sur. Co. v. Gosdin, 803 F.2d 1153, 1160 (11th Cir. 1986).

      As the district court observed in its opinion, “[t]o succeed on the merits of a

false advertising claim, [Plaintiff Order] must plead and prove that the Florida

                                          29
Priory’s alleged deception is likely to influence the purchasing decision.” 816 F.

Supp. 2d at 1301 (internal quotation marks and citation omitted).

      The district court found that Plaintiff Order’s false advertising claim “rings

hollow” given that The Florida Priory is an expressly non-Catholic organization,

and on this basis alone we may affirm the district court’s judgment. See 1-800

Contacts, 299 F.3d at 1250 (noting that a plaintiff must demonstrate “that the

deception is likely to influence the purchasing decision”). The trial record abounds

with references to The Florida Priory’s interdenominational nature. See, e.g., D.E.

145, 152:11–14 (Rick Joyner, a member of The Florida Priory, testifying that it is

not a Catholic organization); (D.E. 25-11: 2) (January 10, 1908, minutes stating:

“It is understood that our Order shall be open to qualified individuals of all

recognized Christian denominations.” (internal quotation marks omitted)). And of

course, by its very name, the Ecumenical Order is an interdenominational

organization. It is evident, therefore, that the district court’s admission of

Papanicolaou’s testimony was harmless, given that his testimony had nothing to do

with the district court’s alternative ground for dismissing Plaintiff Order’s false

advertising claim.

      At bottom, the district court erred when it allowed Papanicolaou to testify—

that much is true. Nevertheless, we conclude that the district judge was not

                                           30
substantially swayed by Papanicolaou’s testimony, because the uninfected

evidence—namely, The Florida Priory’s unequivocally interdenominational

nature—rendered moot any possibility that the alleged deceptions about

Napoleonic history would influence purchasing decisions. See 1-800 Contacts,

299 F.3d at 1250.

             D.     State Law Unfair Competition and FDUTPA

      The success of Plaintiff Order’s state unfair competition and FDUTPA

claims is tied to the federal Lanham Act claims for infringement and false

advertising. See Natural Answers, Inc. v. Smithkline Beecham Corp., 529 F.3d

1325, 1333 (11th Cir. 2008). Because we vacate the ruling on the infringement

claim as related to the design mark and remand for reconsideration utilizing the

multifactor test, we likewise vacate the district court’s conclusions with regard to

the analogous state claims.

      Next, because we reverse the district court’s cancellation of the registered

word marks, we also vacate the portion of the district court’s order disposing of the

state claims based on these word marks so it has the opportunity to revisit them

based on a complete analysis under the correct standard. In conducting this

analysis, we caution the district court to limit its analysis to facts in the record and

to refrain from consulting outside sources on the Internet that have not been cited,

                                           31
submitted, or recognized by the parties. Remand is proper here because it is

unclear to what extent the district court relied on its own, extra-record Internet

research into similarly named organizations, see Sovereign Military Hospitaller,

816 F. Supp. 2d at 1303 & n.14, to conclude that The Florida Priory’s unregistered

marks are not likely to be confused with Plaintiff Order’s word marks. See

Johnson v. United States, 780 F.2d 902, 910 (11th Cir. 1986) (“The trial judge may

not . . . undertake an independent mission of finding facts ‘outside the record of a

bench trial over which he [presides].’” (quoting Price Bros. Co. v. Phila. Gear

Corp., 629 F.2d 444, 447 (6th Cir. 1980)) (second alteration in original)). The

websites that the district court identified were proffered by neither party, and

Plaintiff Order had no opportunity to contest the validity of the information

contained therein, rendering it an improper consideration in the confusion

analysis.17

                E.     Reassignment on Remand

      In its briefing and at oral argument, Plaintiff Order brought to our attention

instances from the bench trial and the district court’s published findings of fact that

disparage the parties, witnesses, or their work. In its findings of fact, the district

court wrote that, although it understood that the parties presented themselves as

      17
           Again, we express no opinion on the ultimate outcome of these state law claims.

                                                32
Christian charities, it “struggle[d] with the parties’ characterizing themselves in

that manner.” Sovereign Military Hospitaller, 816 F. Supp. 2d at 1294 n.2. The

district court attributed this confusion to the “unimpressive” amount of money each

group raised for charitable purposes, which led the court to believe that the

members of both organizations “are more interested in dressing up in costumes,

conferring titles on each other and playing in a ‘weird world of princes and

knights’ than in performing charitable acts.” Id. (quoting the judge’s comments in

the trial transcript, D.E. 144, 131:19–20). During the trial, the judge opined that it

was “tragic” that all Dr. Vann had done in her life was study the Knights of Malta

and their records. (D.E. 145, 8:1–6.) He also expressed his disbelief that two

charitable organizations would spend their time and money on litigation. (D.E.

144, 34:5–7.)

      These remarks are wholly inappropriate in the context of a judicial

proceeding and a published judicial opinion. Although a judge is not required to

check his or her sense of humor at the courthouse door, we must be mindful that

the parties rely on the judge to give serious consideration to their claims. Litigants

are understandably frustrated when they are subject to the sort of unnecessary

belittling commentary about which the parties complain here.

      Plaintiff Order seeks to invoke our supervisory authority to reassign this case

                                          33
to a different district judge on remand. See United States v. Torkington, 874 F.2d

1441, 1446 (11th Cir. 1989) (per curiam). We have explained that reassignment is

proper when a “trial judge has engaged in conduct that gives rise to the appearance

of impropriety or a lack of impartiality in the mind of a reasonable member of the

public.” Id. In the absence of bias, we consider three factors in determining

whether reassignment is justified: “(1) whether the original judge would have

difficulty putting his previous views and findings aside; (2) whether assignment is

appropriate to preserve the appearance of justice; [and] (3) whether reassignment

would entail waste and duplication out of proportion to gains realized from

reassignment.” Id. at 1447. We think the district court’s remarks, though

offensive to both parties, do not rise to the level of conduct that warrants

assignment to a different judge on remand. We are hard-pressed to surmise actual

bias in favor of, or against, one party over the other. Moreover, we are confident

that, on remand, both parties will be treated with the respect they deserve and that

the district court will be able to freshly consider the remanded claims

notwithstanding its previously expressed views. And, given the fact-intensive

nature of this case, any reassignment would necessarily require duplication of

resources expended by the parties and the court. Accordingly, we deny Plaintiff

Order’s request for reassignment on remand.

                                          34
IV.   Conclusion

      We conclude that the district court clearly erred in evaluating the claim that

Plaintiff Order committed fraud on the PTO and reverse the cancelation of the four

word marks, Registration Nos. 2,783,933; 2,783,934; 2,915,824; and 3,056,803.

Because we were not presented with sufficient findings to review the Lanham Act

infringement claims, we vacate the district court’s ruling on that issue and remand

for it to consider, under the correct legal standard, confusion with respect to all of

Plaintiff Order’s marks—including the four word marks. In light of that

disposition, we vacate the district court’s ruling on the state law claims. Finally,

we affirm the district court’s finding on the Lanham Act false advertising claim in

favor of The Florida Priory.



      AFFIRMED IN PART, REVERSED IN PART, VACATED IN PART,

AND REMANDED.




                                          35